Citation Nr: 0508535	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-01 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to delusional disorder and major depression with 
psychotic features.

2.  Entitlement to an increased rating for residuals of a 
crush injury to the right index finger, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to June 1985.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1998 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for 
carpal tunnel syndrome of the right hand and an increased 
rating for residuals of a crush injury to the right index 
finger.  The veteran perfected a timely appeal of this 
determination to the Board.

In August 2000, the Board denied the veteran's claim of 
entitlement to service connection for carpel tunnel syndrome 
and remanded the veteran's right index finger claim for 
further adjudication.  This having bee completed, the claim 
is again before the Board.

In January 2003, the RO denied the veteran's claim of service 
connection for delusional disorder; major depression with 
psychotic features.  The veteran perfected a timely appeal of 
this determination to the Board.

In March 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

With respect to the veteran's claim of entitlement to a 
higher rating for residuals of a crush injury to the right 
index finger, the Board notes that subsequent to the date the 
veteran filed his claim, the VCAA was enacted in November 
2000.  This liberalizing law is applicable to the appellant's 
claim because it is pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claim of entitlement to an 
increased rating for residuals of a crush injury to the right 
index finger, or what VA would do pursuant to the VCAA to 
assist him with respect to this claim.  Further, in the 
January 2001 and May 2003 Supplemental Statements of the 
Case, the RO again did not provide an explanation of the 
impact of the VCAA on this claim.  The Board therefore finds 
that the RO should inform the appellant and his 
representative of the VCAA and its notification provisions.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Accordingly, a remand is warranted.

With respect to the veteran's claim of service connection for 
a psychiatric disorder, to delusional disorder and major 
depression with psychotic features, the record indicates that 
the veteran is receiving benefits from the Social Security 
Administration (SSA) for this condition.  The veteran's 
claims file, however, contains no records related to SSA 
disability benefits. 

Additionally, the record contains numerous conflicting and 
often confusing medical reports and opinions regarding the 
exact nature and etiology of the veteran's psychiatric 
disability.  Here, the veteran asserts that his current 
condition is caused by, or is secondary to, his service-
connected right index finger disability.  It is clear from 
the record that this disability plays a key role in his 
delusional disorder.  The veteran throughout the record and 
in numerous examinations contends that a microchip was 
implanted in his hand during exploratory surgery on his right 
hand following the in-service accident for which he is 
service-connected.  (He also contends that a communication 
device was put in right molar tooth area during a visit to 
the dentist in service.)  He contends that the device sends 
signals to people hired by the Navy and that they can read 
his mind by receiving the signals.

When examining the veteran, the October 2001 VA examiner 
stated that the veteran showed no evidence of depression, but 
does have persecutory delusions about having some kind of 
computer ship implanted in him.  Because the veteran has a 
fixed delusional system regarding this injury, the examiner 
stated that it is as likely as not that the veteran's 
psychiatric condition is secondary to his service-connected 
injury to his right hand.  In December 2002, a clarifying 
opinion was then issued by a different examiner that 
indicates that the veteran's condition is "related"  to his 
service-connected injury.  This examiner appears to base his 
opinion on a finding of depression, noting that the veteran 
may have an incremental decrease in his GAF score due to 
depression linked to his service-connected injury.  In 
addition, to these opinions, the veteran has submitted other 
opinions that indicate that his psychiatric condition and his 
right index finger injury may be interrelated.

In January 2003, another VA opinion was obtained that 
rejected any nexus between the veteran's service-connected 
injury and his delusional disorder.  This study was performed 
by the same examiner that offered the December 2002 opinion.  
Here, the examiner stated that "[a]fter reviewing my records 
and the records of [the other VA examiner], it became quite 
clear that in my opinion his finger injury and subsequent 
surgery did not cause the veteran's psychiatric disability. 
.... It must be realized that Mr. [redacted] is suffering from a 
psychotic delusional disorder with depression and that he is 
not a fully credible historian.  It seems to be his opinion 
(not fact) that there is a relationship between his 
delusional disorder and his hand surgery which I frankly 
cannot agree with."  

Based on the foregoing, the Board finds that the veteran 
should be afforded a thorough VA examination to determine the 
exact nature of any psychiatric condition that the veteran 
may have, and to determine if any presently existing 
psychiatric disorder is directly related to or had its onset 
during service or within one year of service; or if any 
presently existing psychiatric disorder is proximately due to 
or the result of his service-connected right index finger 
disability.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

For purposes of this examination, the examiner should be 
asked to clearly address whether the veteran's service-
connected right index finger disability is merely an 
obsession that is part and parcel of the veteran's internal 
delusional drama, or whether it was an actual causal, 
triggering or aggravating factor in the onset and/or 
development of his current psychiatric problems.  In other 
words, did the veteran's right index finger injury and 
subsequent surgery actually cause the veteran's delusional 
disorder and depression with psychotic features; or did the 
veteran's psychiatric condition develop separately from this 
injury and then incorporate this right index finger injury 
into the delusional story line.  In explaining his or her 
findings, the examiner should comment on the various opinions 
found in the veteran's claims file regarding the relationship 
between the veteran's delusions and his service-connected 
disability, including the October 2001, December 2002 and 
January 2003 VA reports, the February 2003 and October 2004 
statements of Dr. Walter, the March 2003 statement of Dr. 
Funk, and the April 2003 statement of Dr. Saalinger.

Prior to affording a new examination, the RO must ensure that 
all relevant records have been obtained.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  Here 
the record reflects that the veteran has been receiving 
ongoing treatment from VA with respect to his psychiatric 
condition.  The RO should therefore update the veteran's file 
and request records of the veteran's VA psychiatric treatment 
from the San Diego, California, VA Medical Center dated from 
January 2002 to the present.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, the record indicates that the veteran has been 
enrolled in the VA Vocational Rehabilitation program.  The 
veteran's Vocational Rehabilitation and Education (VRE) 
folder, however, is not associated with the claims folder.  
The information contained in a VRE folder should be 
considered in the adjudication of the veteran's claims.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to an increased rating for 
residuals of a crush injury to the right 
index finger, the RO should send the 
veteran and his representative, if any, a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim for an increased rating.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the appellant 
and request that he identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for psychiatric problems.  This should 
specifically include any records of the 
appellant's treatment at the San Diego, 
California, VA Medical Center, dated from 
January 2002 to the present.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
VRE folder and associate it with the 
claims folder.  If any such records are 
not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
nature and etiology of any psychiatric 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report. 

All necessary studies and test should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the medical 
examination results, review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the examiner should provide 
the following opinions:

a.  With respect to each currently 
present psychiatric disorder, as to 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
the veteran exhibited initial signs or 
manifestations of such a disorder during 
his period of military service or within 
one year following his separation from 
service; or is the disorder otherwise 
etiologically related to any incident in 
service, to include the crush injury 
sustained to the right finger and 
subsequent surgery on that finger.

b.  With respect to each currently 
present psychiatric disorder, as to 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
the disorder is proximately due to or the 
result of the veteran's service-connected 
residuals of a crush injury to the right 
index finger.  In offering this opinion, 
the examiner is asked to specify (i) 
whether the veteran's service-connected 
residuals of a crush injury to the right 
index and subsequent surgery caused the 
veteran's delusional disorder and 
depression with psychotic features; or 
(ii) whether the veteran developed a 
psychiatric disorder separately from the 
service-connected right index finger 
injury and then incorporated this injury 
into the delusional story line.  In 
addition, the examiner is asked to 
comment on the various medical opinions 
already of record, to include those noted 
in the October 2001, December 2002 and 
January 2003 VA examination reports; the 
February 2003 and October 2004 statements 
of Dr. Walter; the March 2003 statement 
of Dr. Funk; and the April 2003 statement 
of Dr. Saalinger.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
report.

6.  Then, the RO should readjudicate the 
issues on appeal in light of the 
pertinent evidence and legal authority.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




